
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.28



AGREEMENT OF PURCHASE AND SALE


        THIS AGREEMENT made as of the 25th day of January, 2002.

        BETWEEN:

DEVON CANADA, a general partnership, having an office in the City of Calgary, in
the Province of Alberta (hereinafter referred to as "Vendor")

-and-

ADDISON ENERGY INC., a body corporate, having an office in the City of Calgary,
in the Province of Alberta (hereinafter referred to as "Purchaser")

        WHEREAS Vendor wishes to sell and Purchaser wishes to purchase the
interest of Vendor in and to the Assets, subject to and in accordance with the
terms and conditions hereof;

        NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the
premises and the mutual covenants and agreements hereinafter set forth, the
Parties have agreed as follows:

ARTICLE 1
INTERPRETATION

1.1Definitions

In this Agreement, unless the context otherwise requires:

(a)"AFE's" means the authorities for expenditure, operations notices, amounts
budgeted pursuant to the Unit Agreements and mail ballots, if any, set out in
Schedule "B" under the heading "AFE's";

(b)"Assets" means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests, but excludes the Excluded Assets;

(c)"Business Day" means a day other than a Saturday, a Sunday or a statutory
holiday in Calgary, Alberta;

(d)"Certificate" means a written certification of a matter or matters of fact
which, if required from a corporation, shall be made by an officer of the
corporation, on behalf of the corporation and not in any personal capacity;

(e)"Closing" means the closing of the purchase and sale herein provided for;

(f)"Closing Place" means the offices of Vendor, or such other place as may be
agreed upon in writing by Vendor and Purchaser;

(g)"Closing Time" means the hour of 2:00 p.m. on the later of:

(i)April 1, 2002;

(ii)the third Business Day following the day on which any and all preferential,
pre-emptive or first purchase rights of Third Parties that become operative by
virtue of this Agreement or the transaction to be effected by it shall have been
exercised or waived by the holders thereof or all time periods within which such
rights may be exercised shall have expired;

(iii)the second Business Day following the Competition Act (Canada) clearance by
way of Advance Ruling Certificate, exemption or filing, as set out in this
Agreement,

or such other time and date as may be agreed upon in writing by Vendor and
Purchaser;

(h)"Deposit" means the sum of money set out in section 2.7;

--------------------------------------------------------------------------------

(i)"Effective Date" means the hour of 8:00 a.m., Calgary time, on the 1st day of
January, 2002;

(j)"Excluded Assets" means:

(i)all natural gas (including without limitation, methane and all other
hydrocarbons) regardless of in situ phase or origin, contained, stored, derived
from, associated or absorbed within any coal matrix, deposit, seam, bed or
associated strata defined in the stratigraphic interval between 400 and 500
metres depth on the neutron/density geophysical log of the well
00/15-31-37-3W5/0 in relation to the lands specifically identified on Schedule
"C" hereto (the "Coal Bed Methane"); and

(ii)the 11-33-34-4 W5M Garrington Compressor and associated lands and tangibles,
including the flare stack and flare pit associated therewith (but excluding any
of the Wells that are tied in to the subject compressor);

(iii)All Nova firm transportation relating to the Nova Gilby West meter station
and any Nova firm transportation over and above 2.0 103m3/d at the Rimby
Westerose Nova meter station and 8.0 103m3/d at the Sylvan Lake West Nova meter
station;

(iv)Any tangibles that relate directly to any lands and Petroleum Substances
outside of the Lands, including, without limitation, the Sylvan Lake Gas Unit
No. 1;



(k)"Facilities" means any facilities used in the processing, gathering,
treating, transmission, compressing and injecting of the Leased Substances,
including, without limiting the generality of the foregoing, the facility or
facilities, if any, set out in Schedule "B" under the heading "Facilities";

(l)"Lands" means the lands set out and described in Schedule "A";

(m)"Leased Substances" means all Petroleum Substances, rights to or in respect
of which are granted, reserved or otherwise conferred by or under the Unit
Agreements, or by or under the Title Documents (but only to the extent that the
Title Documents pertain to the Lands);

(n)"Miscellaneous Interests" means, subject to any and all limitations and
exclusions provided for in this definition, all property, assets, interests and
rights pertaining to the Petroleum and Natural Gas Rights and the Tangibles, or
either of them, including without limitation any and all of the following:

(i)contracts and agreements relating to the Petroleum and Natural Gas Rights and
the Tangibles, or either of them, including without limitation gas purchase
contracts, processing agreements, transportation agreements and agreements for
the construction, ownership and operation of facilities;

(ii)rights to enter upon, use or occupy, the surface of any lands which are or
may be used to gain access to or otherwise use the Petroleum and Natural Gas
Rights and the Tangibles, or either of them, excluding any such rights that
pertain only to a well or wells other than the Wells;

(iii)all records, books, documents, licences, reports and data which relate to
the Petroleum and Natural Gas Rights and the Tangibles, or either of them, but
expressly excluding any of the foregoing that pertain to seismic or seismic
data, geological or geophysical matters;

(iv)all engineering, environmental and other reports that in Vendor's sole
opinion relate directly to the Assets, all title reports and opinions related to
the Petroleum and Natural Gas Rights, the Lands or the Tangibles to the extent
that they relate specifically and directly to the Assets, non-privileged and
non-interpretive legal records, local and

2

--------------------------------------------------------------------------------

municipal tax records (assessments and payments and accounting and financial
records (excluding corporate financial records)); and

(v)the Wells (and no other wells), including the wellbores and any and all
casing;



(o)"Party" means a party to this Agreement;

(p)"Permitted Encumbrances" means:

(i)liens for taxes, assessments and governmental charges which are not due or
the validity of which is being diligently contested in good faith by or on
behalf of Vendor;

(ii)liens incurred or created in the ordinary course of business as security in
favour of the person who is conducting the development or operation of the
property to which such liens relate for Vendor's proportionate share of the
costs and expenses of such development or operation to the extent Vendor is not
delinquent at Closing Time relating to a payment due as a result of any such
liens;

(iii)mechanics', builders' and materialmen's liens in respect of services
rendered or goods supplied for which payment is not due;

(iv)easements, rights of way, servitudes and other similar rights in land
(including without limitation rights of way and servitudes for highways and
other roads, railways, sewers, drains, gas and oil pipelines, gas and water
mains, electric light, power, telephone, telegraph and cable television
conduits, poles, wires and cables) which do not materially impair the use of the
Assets affected thereby;

(v)the right reserved to or vested in any municipality or government or other
public authority by the terms of any lease, licence, franchise, grant or permit
or by any statutory provision, to terminate any such lease, licence, franchise,
grant or permit or to require annual or other periodic payments as a condition
of the continuance thereof;

(vi)rights of general application reserved to or vested in any governmental
authority to levy taxes on the Leased Substances or any of them or the income
therefrom, and governmental requirements and limitations of general application
as to production rates on the operations of any property;

(vii)statutory exceptions to title, and the reservations, limitations, provisos
and conditions in any original grants from the Crown of any of the mines and
minerals within, upon or under the Lands;

(viii)any security held by any Third Party encumbering Vendor's interest in and
to the Assets or any part or portion thereof, but only to the extent that Vendor
delivers a full discharge thereof to Purchaser at or prior to Closing; and

(ix)all royalty burdens, liens, adverse claims, penalties, reductions in
interests and other encumbrances expressly set out in Schedule "A";



(q)"Petroleum and Natural Gas Rights" means all rights to and in respect of the
Unit Agreements, the Leased Substances and the Title Documents (but only to the
extent that the Title Documents pertain to the Lands), including without
limitation the interests set out and described in Schedule "A", but expressly
excludes, in all cases the Excluded Assets;

(r)"Petroleum Substances" means any of crude oil, crude bitumen and products
derived therefrom, synthetic crude oil, petroleum, natural gas, natural gas
liquids, and any and all other substances related to any of the foregoing,
whether liquid, solid or gaseous, and whether hydrocarbons or not, including
without limitation sulphur;

3

--------------------------------------------------------------------------------

(s)"Prime Rate" means an annual rate of interest equal to the annual rate of
interest announced from time to time by the main Calgary branch of Royal Bank of
Canada as the reference rate then in effect for determining interest rates on
Canadian dollar commercial loans in Canada;

(t)"Production and Marketing Contracts" means the agreement or agreements, if
any, set out in Schedule "B" under the heading "Production and Marketing
Contracts";

(u)"Purchase Price" means the sum of money first set out in section 2.6;

(v)"Specific Conveyances" means all conveyances, assignments, transfers,
novations and other documents or instruments that are required or desirable to
convey, assign and transfer the interest of Vendor in and to the Assets to
Purchaser and to novate Purchaser in the place and stead of Vendor with respect
to the Assets;

(w)"Take or Pay Obligations" means obligations to sell or deliver Petroleum
Substances or any of them, rights to which are granted, reserved or otherwise
conferred pursuant to the Title Documents, without being entitled in due course
to receive and retain full payment for such Petroleum Substances, including
those identified on Schedule "B" attached hereto;

(x)"Tangibles" means (i) any Facilities and (ii) any and all tangible
depreciable property and assets other than such Facilities which are located
within, upon or in the vicinity of the Lands or lands pooled therewith, or are
owned under the Unit Agreement and which are used or are intended to be used to
produce, process, gather, treat, measure, make marketable or inject the Leased
Substances or any of them or in connection with water injection or removal
operations that pertain to the Petroleum and Natural Gas Rights, including
without limitation any and all gas plants, oil batteries, buildings, production
equipment, pipelines, pipeline connections, meters, generators, motors,
compressors, treaters, dehydrators, scrubbers, separators, pumps, tanks, boilers
and communication equipment but excluding any motorized vehicles;

(y)"Third Party" means any individual or entity other than Vendor and Purchaser,
including without limitation any partnership, corporation, trust, unincorporated
organization, union, government and any department and agency thereof and any
heir, executor, administrator or other legal representative of an individual;

(z)"this Agreement", "herein", "hereto", "hereof" and similar expressions mean
and refer to this Agreement of Purchase and Sale;

(aa)"Title Defect" means, for the purposes of Article 11, a defect or deficiency
in the beneficial title of the Vendor to any portion or part of the Assets (in
this definition referred to as the Affected Assets), which on its own deprives
the Vendor of the substantial use, beneficial title and benefit from such
Affected Assets, having regard to laws respecting limitations of actions, and is
sufficiently adverse such that it would, on a commercially reasonable assessment
thereof, cause a purchaser acquiring only those Affected Assets, to not purchase
the same having regard to the loss of value in and thereto, but notwithstanding
anything to the contrary herein, specifically excludes, (i) the Permitted
Encumbrances and (ii) any Lands which have expired or been terminated (without
the intervention of Vendor) between the date hereof and the Closing Time;

(bb)"Title Documents" means, collectively, any and all certificates of title,
leases, reservations, permits, licences, assignments, trust declarations,
operating agreements, royalty agreements, gross overriding royalty agreements,
participation agreements, farm-in agreements, sale and purchase agreements,
pooling agreements and any other documents and agreements granting, reserving or
otherwise conferring rights to (i) explore for, drill for, produce, take, use or
market Petroleum Substances, (ii) share in the production of Petroleum
Substances, (iii) share in the proceeds from, or measured or calculated by
reference to the value or quantity of,

4

--------------------------------------------------------------------------------

Petroleum Substances which are produced, and (iv) rights to acquire any of the
rights described in items (i) to (iii) of this definition; but only if the
foregoing pertain in whole or in part to Petroleum Substances within, upon or
under the Lands; including without limitation those, if any, set out and
described in Schedule "A" and the Unit Agreements;

(cc)"Unit Agreements" means any and all unit agreements and unit operating
agreements, including any and all amendments thereto, pertaining to the unit or
units, if any, set out in Schedule "B" under the heading "Units"; and

(dd)"Wells" means all wells which are or may be used in connection with the
Petroleum and Natural Gas Rights, including without limitation producing,
shut-in, water source, water disposal and water injection wells, and without
limiting the generality of the foregoing, includes the well or wells, if any,
set out in Schedule "B" under the heading "Wells", however, excludes in all
cases abandoned wells which are not located within upon or under lands contained
in the Unit Agreements.



1.2Headings

        The expressions "Article", "section", "subsection", "clause",
"subclause", "paragraph" and "Schedule" followed by a number or letter or
combination thereof mean and refer to the specified article, section,
subsection, clause, subclause, paragraph and schedule of or to this Agreement.

1.3Interpretation Not Affected by Headings

        The division of this Agreement into Articles, sections, subsections,
clauses, subclauses and paragraphs and the provision of headings for all or any
thereof are for convenience and reference only and shall not affect the
construction or interpretation of this Agreement.

1.4Included Words

        When the context reasonably permits, words suggesting the singular shall
be construed as suggesting the plural and vice versa, and words suggesting
gender or gender neutrality shall be construed as suggesting the masculine,
feminine and neutral genders.

1.5Schedules

        There are appended to this Agreement the following schedules pertaining
to the following matters:

    Schedule "A"   —Lands
—Petroleum and Natural Gas Rights
 
 
Schedule "B"
 
—Production and Marketing Contracts
—Facilities
—AFE's
—Units
—Take or Pay Obligations
—Wells
 
 
Schedule "C"
 
—Excluded Assets
 
 
Schedule "D"
 
—General Conveyance

        Such schedules are incorporated herein by reference as though contained
in the body hereof. Wherever any term or condition of such schedules conflicts
or is at variance with any term or condition in the body of this Agreement, such
term or condition in the body of this Agreement shall prevail.

5

--------------------------------------------------------------------------------


1.6Damages

        All losses, costs, claims, damages, expenses and liabilities in respect
of which a Party has a claim pursuant to this Agreement include without
limitation reasonable legal fees and disbursements on a solicitor and client
basis.

ARTICLE 2
PURCHASE AND SALE AND CLOSING

2.1Purchase and Sale

(a)Vendor hereby agrees to sell, assign, transfer, convey and set over to
Purchaser, and Purchaser hereby agrees to purchase from Vendor, all of the
right, title, estate and interest of Vendor (whether absolute or contingent,
legal or beneficial) in and to the Assets, subject to and in accordance with the
terms of this Agreement.

(b)Purchaser acknowledges and agrees that notwithstanding anything to the
contrary herein contained, the Excluded Assets described in Schedule "C" hereto
do not constitute part of the Assets. Without limiting the generality of the
foregoing, Purchaser further acknowledges and agrees that any representations,
warranties, covenants and indemnities provided by Vendor in this Agreement are
to be accordingly interpreted and construed.



2.2Closing

        Closing shall take place at the Closing Place at the Closing Time if
there has been satisfaction or waiver of the conditions of Closing herein
contained. Subject to all other provisions of this Agreement, possession, risk
and beneficial ownership of Vendor's interest in and to the Assets shall be
deemed to pass from Vendor to Purchaser at the Closing Time. Subject to the
terms of this Agreement, the Parties shall execute the General Conveyance set
out in Schedule "D" at Closing.

2.3Specific Conveyances

(a)Vendor shall prepare the Specific Conveyances at its cost, none of which
shall confer or impose upon a Party any greater right or obligation than
contemplated in this Agreement. Vendor shall use its reasonable best efforts to
prepare and deliver the Specific Conveyances at Closing, however, the Parties
acknowledge that certain of the Specific Conveyances may not be prepared and
delivered until after the Closing Time. Vendor shall prepare and deliver for
execution by Purchaser all of the Specific Conveyances on or before ninety
(90) days following the Closing Time. Any Specific Conveyances that are prepared
and circulated to Purchaser a reasonable time prior to the Closing Time shall be
executed and delivered by the Parties at Closing. Forthwith after full execution
of all Specific Conveyances, Vendor shall have the option of circulating and
registering, as the case may be, all Specific Conveyances that by their nature
may be circulated or registered and Purchaser shall be responsible for any
registration costs.

(b)At Closing the Parties shall enter into a mutually agreeable form of trust
agreement for the Coal Bed Methane or a portion thereof whereunder Purchaser
shall hold the Coal Bed Methane in trust for Vendor.

(c)The Parties shall enter into a mutually acceptable compression agreement by
Closing relative to the Garrington Compressor forming a part of the Excluded
Assets, in order to ensure that Purchaser is able to use the compressor for a
favourable fee in relation to any Wells that are currently tied in to the
subject compressor.

(d)Each of the Parties agrees to use reasonable commercial efforts to resolve
any issues that arise as a result of the sale of the Assets with respect to the
sharing of certain common facilities, if

6

--------------------------------------------------------------------------------

any, which each of the Vendor and the Purchaser require for its operations at
and after the Closing Time.

2.4Title Documents and Miscellaneous Interests

        Within the time periods set out in this clause, Vendor shall deliver to
Purchaser those agreements and documents to which the Assets are subject and the
original copies of those contracts, agreements, records, books, documents,
licences, reports and data comprising Miscellaneous Interests which are now in
the possession of Vendor or of which it gains possession prior to Closing (the
"Files"). Within seven (7) days of Closing, Vendor shall deliver to Purchaser
any Files associated with Specific Conveyances executed and delivered at Closing
including any Files not necessary for Vendor to complete the balance of the
Specific Conveyances after Closing. Vendor shall deliver to Purchaser within
seven (7) days of full execution of the balance of the Specific Conveyances, the
balance of the Files pertaining thereto. Notwithstanding the foregoing, if and
to the extent such Files also pertain to interests other than the Assets,
photocopies or other copies may be provided to Purchaser in lieu of original
copies.

2.5Form of Payment

        All payments to be made pursuant to this Agreement shall be in Canadian
funds. All payments to be made pursuant to this Agreement shall be made by
certified cheque or bank draft.

2.6Purchase Price


        The aggregate consideration to be paid by Purchaser to Vendor for
Vendor's interest in and to the Assets shall be $41,638,000.00. At Closing,
Purchaser shall pay to Vendor the Purchase Price less the Deposit as adjusted
hereunder. Purchaser and Vendor will make a joint election under section 167 of
the Excise Tax Act so that GST will not be payable on the transfer of the
Assets. The Parties will both execute the relevant GST form for Closing to
effect that election. Purchaser will file that form with its GST return for the
reporting period in which Closing occurs. Purchaser will provide Vendor with
such supporting documentation as Vendor may reasonably request in order to
confirm that such election has been made and properly filed. Purchaser shall be
liable for and, in addition, shall indemnify Vendor from any and all claims,
liabilities, actions, proceedings, demands, losses, costs, penalties, GST
payable, fines, damages and expenses suffered by or sustained by Vendor
pertaining to any matter or thing associated with the filing of the joint
election, the failure of Purchaser to file the joint election or any failure in
acceptance by applicable governmental authorities of that election. The GST
numbers of the Parties are as follows: Vendor #867814451 RT001 and Purchaser
#885151597RT0001. For that period of time after the Effective Date, the Parties
further confirm that Purchaser shall file, report and pay any and all further
provincial taxes, assessments or levies arising under provincial legislation as
a result of the transactions contemplated by this Agreement and shall, in
addition, indemnify Vendor from the payment of such taxes, assessments or
levies.

2.7Deposit

        Vendor acknowledges the receipt of $4,163,800.00 from Purchaser,
representing a deposit, being an amount that represents a genuine pre-estimate
by the Parties of the damages that Vendor will suffer should Purchaser
wrongfully fail to close the transactions contemplated by this Agreement, having
regard to such matters as the nature of the Assets, the size of the Purchase
Price, the amount of time between the date hereof and the Closing Time, and the
time and expense to be incurred by Vendor. The Deposit is being retained by
Vendor's counsel, Thackray Burgess, Barristers and Solicitors, in trust and in
an interest bearing account. If Closing occurs at the Closing Time, the Deposit
and accrued interest shall be retained by Vendor and applied towards the
Purchase Price. If Closing does not occur at the Closing Time, the Deposit shall
be governed pursuant to sections 3.1 and 3.2.

7

--------------------------------------------------------------------------------


2.8Allocation of Purchase Price

        The Parties shall allocate the Purchase Price as follows:

    Petroleum and Natural Gas Rights   $ 33,310,400.00     Tangibles   $
8,327,590.00     Miscellaneous Interests   $ 10.00     Total   $ 41,638,000.00

2.9Interest

        At Closing, Purchaser shall pay to Vendor an amount equal to the
interest that would have accrued on the Purchase Price (less any interest earned
by Vendor on the Deposit), at one half (1/2) of the Prime Rate, calculated daily
and not compounded, from and including the Effective Date to and including the
day prior to the Closing Time, which amount shall constitute an increase to the
Purchase Price and shall be allocated to the Petroleum and Natural Gas Rights.

2.10Competition Act

(a)Vendor (with Purchaser's assistance) will use its reasonable efforts to
obtain an Advance Ruling Certificate or, if Vendor is unsuccessful in so doing
and does not receive an exemption waiver pursuant to section 113(c) of
Competition Act (Canada) will, as promptly as practicable, in the manner
prescribed under the Competition Act (Canada), make all necessary filings and
notifications under the Competition Act (Canada) with respect to the
transactions contemplated hereby and satisfy all information requests made
pursuant thereto to the end that all necessary time and waiting periods
thereunder shall have expired and no application shall have been made or
threatened under sections 92 or 100 thereof. Purchaser and Vendor agree that, if
the Parties deem it advisable, a request for an Advance Ruling Certificate may
be made at the same time as any other necessary filings and notifications. If
Vendor is unsuccessful in obtaining an Advance Ruling Certificate or an
exemption waiver pursuant to section 113(c) of Competition Act (Canada), along
with or after having made, a request for an Advance Ruling Certificate, or if
Vendor notifies Purchaser in writing that Vendor wishes to make a filing under
the Competition Act (Canada), Vendor will promptly as practicable, in the manner
prescribed under the Competition Act (Canada), make all necessary filings and
notifications under the Competition Act (Canada) with respect to the
transactions contemplated hereby and satisfy all information requests made by
the Competition Bureau pursuant thereto to the end that all necessary time and
waiting periods shall have expired and no application shall have been made or
threatened under sections 92 or 100 thereof. At the option of Vendor, the filing
of materials by Vendor may either be carried out directly by Vendor or will be
filed jointly with Purchaser's filing materials. In any event, all filing and
application fees payable under the Competition Act (Canada) and related
regulations shall be shared equally by Vendor and Purchaser.

(b)Vendor and Purchaser shall cooperate with each other to facilitate the prompt
collection, presentation and delivery of information to regulators necessary to
make the necessary filings and applications as soon as reasonably possible after
the execution of this Agreement. A copy of all materials filed, provided or
received by either Party or such Party's representative in connection with
making such applications shall be provided to the other party within 1 Business
Day of filing, provision or receipt (as applicable), provided nothing in this
clause 2.10 shall require either Party to disclose confidential information to
the other.

8

--------------------------------------------------------------------------------



ARTICLE 3
CONDITIONS OF CLOSING

3.1Purchaser's Conditions

        The obligation of Purchaser to purchase Vendor's interest in and to the
Assets is subject to the following conditions precedent, which are inserted
herein and made part hereof for the exclusive benefit of Purchaser and may be
waived by Purchaser:

(a)the representations and warranties of Vendor herein contained shall be true
in all material respects when made and as of the Closing Time, and a Certificate
to that effect shall have been delivered by Vendor to Purchaser at Closing;

(b)all obligations of Vendor contained in this Agreement to be performed prior
to or at Closing shall have been timely performed in all material respects;

(c)at or prior to Closing, Vendor shall deliver to Purchaser any releases and
registrable discharges (requested by Purchaser a reasonable time prior to the
Closing Time) in a form satisfactory to Purchaser, of any adverse liens and
encumbrances that are not Permitted Encumbrances and relate to security held by
a Third Party against the Assets or any part or portion thereof;

(d)there shall have been no damage to or alteration of any of the Assets between
the Effective Date and the Closing Time, which in Purchaser's reasonable opinion
would materially adversely affect the value of the Assets, except and to the
extent approved in writing by Purchaser, provided that a decline of reserves by
production of Petroleum Substances in the ordinary course or a change in price
at which the Leased Substances may be sold between the date hereof and the
Closing Time shall not be regarded as a material damage to or alteration of the
Assets;

(e)Purchaser's rights to terminate this Agreement pursuant to Article 11 hereof;

(f)Purchaser shall have received the Competition Act (Canada) clearance by way
of Advance Ruling Certificate, exemption or filing, as set out in this
Agreement, on or before June 30, 2002.

If any one or more of the foregoing conditions precedent has or have not been
satisfied, complied with, or waived by Purchaser, at or before the Closing Time,
Purchaser may in addition to any other remedies which it may have available to
it, rescind this Agreement by written notice to Vendor and upon doing so, Vendor
shall forthwith return the Deposit plus any accrued interest to Purchaser.

3.2Vendor's Conditions

        The obligation of Vendor to sell its interest in and to the Assets is
subject to the following conditions precedent, which are inserted herein and
made part hereof for the exclusive benefit of Vendor and may be waived by
Vendor:

(a)the representations and warranties of Purchaser herein contained shall be
true in all material respects when made and as of the Closing Time, and a
Certificate to that effect shall have been delivered by Purchaser to Vendor at
Closing;

(b)all obligations of Purchaser contained in this Agreement to be performed
prior to or at Closing shall have been timely performed in all material
respects;

(c)all amounts to be paid by Purchaser to Vendor at Closing shall have been paid
to Vendor in the form stipulated in this Agreement;

9

--------------------------------------------------------------------------------

(d)Vendor shall be satisfied, acting reasonably, on or before the Closing Time,
that Purchaser meets all regulatory requirements to be unconditionally accepted
as the holder of any licences, permits and approvals pertaining to the Assets by
the regulatory body having jurisdiction over such matters;

(e)Vendor shall have received the Competition Act (Canada) clearance by way of
Advance Ruling Certificate, exemption or filing, as set out in this Agreement,
on or before June 30, 2002.

If any one or more of the foregoing conditions precedent has or have not been
satisfied, complied with, or waived by Vendor, at or before the Closing Time,
Vendor may in addition to any other remedies which it may have available to it,
rescind this Agreement by written notice to Purchaser. If Vendor rescinds this
Agreement in accordance with sub-clauses 3.2 (a), 3.2 (b) and 3.2 (c), Vendor
shall be entitled to retain the Deposit as liquidated damages and not as a
penalty, with no right to claim further damages or other remedies from
Purchaser.

3.3Efforts to Fulfil Conditions Precedent

        Purchaser and Vendor shall proceed diligently and in good faith and use
all reasonable efforts to satisfy and comply with and assist in the satisfaction
and compliance with the conditions precedent. If there is a condition precedent
that is to be satisfied or complied with prior to the Closing Time, and if, by
the time the condition precedent is to be satisfied or complied with, the Party
for whose benefit the condition precedent exists fails to notify the other Party
whether or not the condition precedent has been satisfied or complied with, the
condition precedent shall be conclusively deemed to have been satisfied or
complied with.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1Representations and Warranties of Vendor

        Purchaser acknowledges that it is purchasing Vendor's interest in and to
the Assets on an "as is, where is" basis, and is relying on the following
representations and warranties provided by Vendor and that otherwise, Purchaser
is not relying on any information provided to or on behalf of Purchaser by
Vendor or any Third Party outside of such representations and warranties
provided. Vendor hereby makes the following representations and warranties to
Purchaser, no claim in respect of which shall be made or be enforceable by
Purchaser unless written notice of such claim, with reasonable particulars, is
given by Purchaser to Vendor within a period of twelve (12) months from the
Closing Time:

(a)Vendor is a general partnership duly organized, validly existing and is
authorized to carry on business in the Province in which the Lands are located.
Vendor has good right, full power and absolute authority to sell, assign,
transfer, convey and set over the interest of Vendor in and to the Assets
according to the true intent and meaning of this Agreement;

(b)the execution, delivery and performance of this Agreement has been duly and
validly authorized by any and all requisite actions and will not result in any
violation of, be in conflict with or constitute a default under any partnership
agreement, or other governing document to which Vendor, is bound;

(c)the execution, delivery and performance of this Agreement will not result in
any violation of, be in conflict with or constitute a default under any term or
provision of any agreement or document to which Vendor is party or by which
Vendor is bound, nor under any judgement, decree, order, statute, regulation,
rule or license applicable to Vendor;

(d)this Agreement and any other agreements delivered in connection herewith
constitute valid and binding obligations of Vendor enforceable against Vendor in
accordance with their terms;

10

--------------------------------------------------------------------------------

(e)no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body exercising jurisdiction over
the Assets is required for the due execution, delivery and performance by Vendor
of this Agreement, other than authorizations, approvals or exemptions from
requirement therefor, previously obtained and currently in force or those to be
received under the Competition Act (Canada);

(f)Vendor has not incurred any obligation or liability, contingent or otherwise,
for brokers' or finders' fees in respect of this Agreement or the transaction to
be effected by it for which Purchaser shall have any obligation or liability;

(g)Vendor is not a non-resident within the meaning of section 116 of the Income
Tax Act (Canada) and the interest of Vendor in and to the Assets does not
constitute all or substantially all the property of Vendor;

(h)other than Permitted Encumbrances, (i) Vendor has not alienated or encumbered
the Assets or any part or portion thereof, (ii) Vendor is not aware of having
committed any act or omission whereby the interest of Vendor in and to the
Assets or any part or portion thereof may be cancelled or determined, and
(iii) the Assets are now free and clear of all liens, royalties, conversion
rights, net profits interests and other claims of Third Parties, created by,
through or under Vendor;

(i)to the best of the knowledge, information and belief of Vendor, no suit,
action or other proceeding before any court or governmental agency has been
commenced against Vendor or has been threatened against Vendor, which might
result in a material impairment or loss of the interest of Vendor in and to the
Assets or which might otherwise materially and adversely affect the Assets;

(j)to the best of its knowledge, information and belief, all amounts due and
payable to Third Parties prior to the date hereof and pertaining to the Assets
have been fully paid, including without limitation (i) any and all ad valorem
and property taxes, (ii) any and all production, severance and similar taxes,
charges and assessments based upon or measured by the ownership or production of
the Leased Substances or any of them or the receipt of proceeds therefor, and
(iii) all amounts due and payable in connection with Permitted Encumbrances;

(k)except as may be set out in Schedule "B", there are no Take or Pay
Obligations;

(l)in respect of the Assets, except in connection with the AFE's, there are no
financial commitments of Vendor which are over $25,000.00 (Vendor's share) and
are due as of the date hereof or which may become due by virtue of matters
occurring or arising prior to the date hereof, other than usual operating
expenses incurred in the normal conduct of operations;

(m)except for the Production and Marketing Contracts, Vendor is not a party to
and Vendor's interest in and to the Assets is not otherwise bound or affected by
any production sales contracts, pertaining to the Leased Substances or any of
them which are not terminable on 45 days or less notice without penalty;

(n)Vendor is not aware of and has not received:

(i)any orders or directives specific to the Assets or a portion thereof which
relate to environmental matters and which require any work, repairs,
construction or capital expenditures with respect to the Assets, where such
orders or directives have not been complied with in all material respects; or

(ii)any demand or notice issued with respect to the breach of any environmental,
health or safety law specifically applicable to the Assets or a portion thereof
only, including without

11

--------------------------------------------------------------------------------

limitation, respecting the use, storage, treatment, transportation or
disposition of environmental contaminants, which demand or notice remains
outstanding on the date hereof;

(o)all material documents and agreements affecting the title to the Assets or
production or revenue from the Assets will have been made available by Vendor to
Purchaser by the Closing Time, with the exception of those contracts for the
sale of Petroleum Substances which have a term equal to or less than thirty-one
(31) days;

(p)to the best of Vendor's knowledge, where it has not operated the Assets, all
abandonment and reclamation operations have been conducted by Third Parties in
accordance with generally accepted oil and gas industry practice and material
compliance with all applicable laws and regulations

(q)to the best of the knowledge of Vendor, all of the Wells have been drilled
and, if completed, completed, operated, produced, shut-in and suspended, as the
case may be, in accordance with good oilfield practices and in material
compliance with all applicable laws, rules and regulations associated with each
such Well, in force and effect at the time of such completion, operation,
production, shutting in, or suspension, and all costs associated with capital
equipment on those wells have been paid except for the AFEs;

(r)to the best of the knowledge of Vendor, all of the Facilities have been
operated in accordance with good oilfield practices and in compliance with all
applicable laws, rules and regulations for each such Facility in force and
effect from time to time for such operations and all costs of construction
relative to those Facilities have been paid except to the extent of the AFEs;

(s)Vendor has made available to Purchaser all information within its possession
and has not knowingly withheld any such information from Purchaser, relevant to
the Assets;

(t)to the best of the knowledge of Vendor, Vendor is not in breach of any orders
or directives and is not aware of any other laws or regulations of the Energy
and Utilities Board (Alberta) ("AEUB") whereby such breach or laws and
regulations would result in an undue delay or inability to register the transfer
of well licences for the Wells;

(u)in respect of activities related to the Assets which are ongoing as at the
Effective Date, Vendor, where operator, holds all necessary permits and licences
required for the completion of such activities, but may require further
licences, permits, approvals and similar rights and privileges to operate the
Assets after such completion is effected; and

(v)with respect to those Assets operated by Vendor, and to the best of Vendor's
knowledge in respect of those Assets operated by third parties (including
contract operators), all approvals, permits, certificates, licences, orders-in
council or other actions required under environmental laws to own and operate
the Assets have been obtained.



4.2Limitation

(a)Vendor makes no representations or warranties except as expressly set forth
in section 4.1 and, in particular, and without limitation, Vendor hereby
expressly negates any representations or warranties by it (except those
contained in section 4.1) whether contained in any information, memorandum or
otherwise, whether provided to Purchaser directly or through Vendor's agents,
with respect to:

(i)any data or information supplied by Vendor in connection herewith;

(ii)the quality, quantity or recoverability of Petroleum Substances within or
under the Lands or any lands pooled or unitized therewith;

12

--------------------------------------------------------------------------------

(iii)the value of the Assets or the future cash flow therefrom;

(iv)the quality, condition, fitness or merchantability of any tangible
depreciable equipment or property interests which are comprised in the Assets;
and

(v)the title of Vendor in and to the Assets



(b)Purchaser acknowledges that it has only relied upon the representations and
warranties contained in section 4.1 and not on any representations or warranties
outside this Agreement and Vendor shall have no liability, whether under
contract, tort, statute or otherwise in respect of any statements, information,
representations or warranties made by it or by its employees, agents or
representatives, except liability for the representations and warranties
contained in section 4.1, which liability shall be subject to the limitations
contained in this Agreement or in the event of fraud. Purchaser acknowledges and
confirms that except for the representations and warranties in section 4.1, it
has performed its own due diligence and has relied, and will continue to rely,
upon its own engineering and due diligence with respect to the state or
condition of the Assets.



4.3Representations and Warranties of Purchaser

        Purchaser makes the following representations and warranties to Vendor,
no claim in respect of which shall be made or be enforceable by Vendor unless
written notice of such claim, with reasonable particulars, is given by Vendor to
Purchaser within a period of twelve (12) months from the Closing Time:

(a)Purchaser is a corporation duly organized and validly existing under the laws
of the jurisdiction of incorporation of Purchaser, is authorized to carry on
business in the Province in which the Lands are located, and now has good right,
full power and absolute authority to purchase the interest of Vendor in and to
the Assets according to the true intent and meaning of this Agreement;

(b)the execution, delivery and performance of this Agreement has been duly and
validly authorized by any and all requisite corporate, shareholders' and
directors' actions and will not result in any violation of, be in conflict with
or constitute a default under any articles, charter, bylaw or other governing
document to which Purchaser is bound;

(c)the execution, delivery and performance of this Agreement will not result in
any violation of, be in conflict with or constitute a default under any term or
provision of any agreement or document to which Purchaser is party or by which
Purchaser is bound, nor under any judgement, decree, order, statute, regulation,
rule or license applicable to Purchaser;

(d)this Agreement and any other agreements delivered in connection herewith
constitute valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their terms;

(e)no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body exercising jurisdiction over
the Assets is required for the due execution, delivery and performance by
Purchaser of this Agreement, other than authorizations, approvals or exemptions
from requirement therefor, previously obtained and currently in force or those
to be received under the Competition Act (Canada);

(f)Purchaser has made inquiries and believes in good faith that it will not have
to post any security deposits required by any regulatory bodies having
jurisdiction over the Assets, or will be able to post such deposits and is not
aware of any other regulatory impediments to the transfer of the licences,
permits and approvals pertaining to the Assets which impediments

13

--------------------------------------------------------------------------------

arise solely as a result of certain risk assessments pertaining to Purchaser,
and carried out by such regulatory bodies;

(g)Purchaser has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees in respect of this Agreement or the
transaction to be effected by it for which Vendor shall have any obligation or
liability;

(h)Purchaser is entering into this Agreement and will acquire the Assets for
itself and not as agent or representative for any other Third Party; and

(i)Purchaser shall comply with the provisions of the Investment Canada Act.

ARTICLE 5
INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES

5.1Vendor's Indemnities for Representations and Warranties

        Vendor shall be liable to Purchaser for and shall, in addition,
indemnify Purchaser from and against, all losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by Purchaser
which would not have been suffered, sustained, paid or incurred had all of the
representations and warranties contained in section 4.1 been accurate and
truthful.

5.2Purchaser's Indemnities for Representations and Warranties

        Purchaser shall be liable to Vendor for and shall, in addition,
indemnify Vendor from and against, all losses, costs, claims, damages, expenses
and liabilities suffered, sustained, paid or incurred by Vendor which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in section 4.3 been accurate and truthful.

5.3Time Limitation

        Each Party acknowledges that the other is intended to rely on the
representations, warranties and indemnities made by such Party pursuant to
Clauses 4.1, 4.3, 5.1 and 5.2 as the case may be. The representations and
warranties in Clauses 4.1 and 4.3 shall be true on the Effective Date and on the
Closing Time, and such representations, warranties and the indemnities in
clauses 5.1 and 5.2 shall continue to be relied upon by the respective Party for
a period of twelve (12) months following the Closing Time, for the benefit of
the Party for which such representations, warranties and indemnities were made.
In the absence of fraud, no claim or action shall be commenced with respect to a
breach of any such representation or warranty or with respect to an indemnity,
unless, within such period, written notice specifying such breach in reasonable
detail has been provided to the Party which made such representation or
warranty.

ARTICLE 6
PURCHASER'S INDEMNITIES

6.1General Indemnity

        Purchaser shall be liable to Vendor for and shall, in addition,
indemnify Vendor from and against, all losses, costs, claims, damages, expenses
and liabilities suffered, sustained, paid or incurred by Vendor which arise out
of any matter or thing occurring or arising from and after the Effective Date
and which relates to the Assets, provided however that Purchaser shall not be
liable to nor be required to indemnify Vendor in respect of any losses, costs,
claims, damages, expenses and liabilities suffered, sustained, paid or incurred
by Vendor which arise out of breach of Vendor's representations and warranties
contained in Clause 4.1 hereunder or relate to the Excluded Assets.

14

--------------------------------------------------------------------------------


6.2Excluded Assets Indemnity

        Vendor shall be liable to Purchaser for and shall, in addition,
indemnify Purchaser from and against, all losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by Purchaser
which arise out of any matter or thing occurring or arising before or after the
Effective Date and which relates to the Excluded Assets which shall include but
not be limited to any operations in relation thereto.

6.3Abandonment and Reclamation

        Purchaser shall see to the timely performance of all abandonment and
reclamation obligations pertaining to the Assets (excluding the Excluded Assets)
which in the absence of this Agreement would be the responsibility of Vendor.
Purchaser shall be liable to Vendor for and shall, in addition, indemnify Vendor
from and against, all losses, costs, claims, damages, expenses and liabilities
suffered, sustained, paid or incurred by Vendor should Purchaser fail to timely
perform such obligations.

6.4Environmental Matters

        Purchaser has conducted an environmental review with respect to the
Assets prior to the date of this Agreement. Based upon such a review, the
Parties confirm that the Purchaser has satisfied itself of the environmental
condition of the Assets, such that it will not have the right to either request
a Purchase Price reduction due to environmental concerns or issues pertaining
thereto, and it will have no rights to terminate this Agreement due to such
environmental concerns or issues. Provided that Closing has occurred, Purchaser
shall be liable to Vendor for and shall, in addition, indemnify Vendor from and
against, all losses, costs, claims, damages, expenses and liabilities suffered,
sustained, paid or incurred by Vendor which pertain to environmental damage or
contamination or other environmental problems pertaining to or caused by the
Assets or operations thereon or related thereto (excluding in all cases the
Excluded Assets), however and by whomsoever caused, and whether such
environmental damage or contamination or other environmental problems occur or
arise in whole or in part prior to, at or subsequent to the Effective Date.
Purchaser shall not be entitled to exercise and hereby waives any rights or
remedies Purchaser may now or in the future have against Vendor in respect of
such environmental damage or contamination or other environmental problems,
whether such rights and remedies are pursuant to the common law or statute or
otherwise, including without limitation, the right to name Vendor as a third
party to any action commenced by any Third Party against Purchaser. Without
limiting the generality of the foregoing, such environmental damage or
contamination or other environmental problems shall include (i) surface,
underground, air, ground water or surface water contamination, (ii) the
abandonment or plugging of or failure to abandon or plug any of the Wells,
(iii) the restoration or reclamation of or failure to restore or reclaim any
part of the Assets, (iv) the breach of applicable government rules and
regulations in effect at any time, and (v) the removal of or failure to remove
foundations, structures or equipment.

6.5Limitation

        Notwithstanding any other provision in this Agreement, Purchaser shall
not be liable to nor be required to indemnify Vendor in respect of any losses,
costs, claims, damages, expenses and liabilities suffered, sustained, paid or
incurred by Vendor in respect of which Vendor is liable to and has indemnified
Purchaser pursuant to section 5.1, and Vendor shall not be liable to nor be
required to indemnify Purchaser in respect of any losses, costs, claims,
damages, expenses and liabilities suffered, sustained, paid or incurred by
Purchaser in respect of which Purchaser is liable to and has indemnified Vendor
pursuant to section 5.2, in both cases disregarding the time limit set out in
section 5.3.

15

--------------------------------------------------------------------------------

ARTICLE 7
OPERATING ADJUSTMENTS

7.1Operating Adjustments

(a)Subject to all other provisions of this Agreement, all benefits and
obligations of any kind and nature relating to the operation of the Assets
conveyed pursuant to this Agreement, including without limitation maintenance,
development, operating and capital costs, government incentives, royalties and
other burdens, and actual proceeds from the sale of production (however, based
on the weighted average price received by Vendor for its Petroleum Substances
that is not dedicated to specific sales contracts or other arrangements and
produced after the Effective Date from the province in which the Petroleum
Substances are sold and referred to by Vendor as Vendor's "Corporate Pool
Price"), whether accruing, payable or paid and received or receivable, shall be
adjusted between the Parties as of the Effective Date in accordance with
generally accepted accounting principles. For greater certainty, adjustments in
respect of production, if any, shall be made in favour of Vendor in respect of
production beyond the wellhead at the Effective Date and in favour of Purchaser
in respect of all other production. The adjustments shall constitute an increase
or decrease, as the case may be, to the Purchase Price and to the amount
allocated to the Petroleum and Natural Gas Rights. Vendor shall provide to
Purchaser within a reasonable time prior to the Closing Time a written statement
of all such adjustments, including estimates if actuals are not yet available
for the time period after the Effective Date and prior to the Closing Time, to
be made at Closing, and shall cooperate with Purchaser to enable Purchaser to
verify the accuracy of such statement. Adjustments not settled or incorrectly
settled prior to or at Closing shall be settled by payment to or by Vendor and
Purchaser, as the case may be, as soon as practicable after Closing. The
intention of the Parties is that final settlement shall occur within 180 days
following the Closing Time. No adjustments shall be made after 1 year from the
Closing Time unless written notice of the requested adjustment, with reasonable
particulars, is given within 1 year from the Closing Time, provided however that
adjustments arising as a consequence of Crown royalty audits, joint venture
audits, and facility operating agreement 13 month adjustments are not subject to
the 1 year limit.

(b)Payments of lessor royalties, relating to the production months prior to the
Closing Time for which production revenue has been received by Vendor shall be
paid by Vendor, either before or after the Closing Time, and will be dealt with
by way of the statement of adjustments described herein for those production
months between the Effective Date and the Closing Time.

(c)From the Effective Date until the Closing Time, Vendor, where operator shall
retain all overhead recoveries earned pursuant to any Title Document(s), and the
adjustments in this Article shall include any and all such overhead chargeable
and recovered by Vendor.

(d)The Parties agree that Purchaser shall book and report for tax accounting and
tax filing purposes all revenue, expenses capital items, income or losses
pertaining and accruing to the Assets from the Effective Date forward since the
effective time of the closing of these transactions occurred on the Effective
Date. Purchaser will indemnify Vendor for any claims, liabilities, actions,
proceedings, demands, losses, costs, penalties, income taxes, fines, damages and
expenses suffered by or sustained by Vendor and pertaining to any failure by
Purchaser to file and report such income taxes after the Effective Date or
arising from any disagreement or audits relating to such tax reporting by the
applicable governmental authorities including the Canada Customs and Revenue
Agency. Other than as set out herein, there shall be no further adjustments for
income taxes.

16

--------------------------------------------------------------------------------

(e)Each party has the right to audit the accounting records of the other
relating to the Assets and adjustments made in accordance with this Article 7.
Written notice of an audit request shall be provided by the initiating Party to
the other and shall provide reasonable notice of such audit, in order that the
Party being audited may prepare for the same. Any discrepancies mutually agreed
to by the Parties shall be paid by the Party owing additional funds within five
(5) Business Days of such agreement. In the case of a disagreement between the
Parties relating to the results of the audit, a Party may submit the matter to
arbitration in accordance with the Arbitration Act (Alberta).

ARTICLE 8
MAINTENANCE OF ASSETS

8.1Maintenance of Assets

        From the date hereof, until the Closing Time, Vendor shall, to the
extent that the nature of its interest permits, and subject to the Title
Documents and any other agreements and documents to which the Assets are
subject:

(a)maintain the Assets in a proper and prudent manner in accordance with good
oilfield practice and in material compliance with all applicable laws, rules,
regulations, orders and directions of governmental and other competent
authorities;

(b)pay or cause to be paid all costs and expenses relating to the Assets which
become due from the date hereof to the Closing Time;

(c)ensure that Purchaser is informed in a timely manner of all material issues
arising from or relating to the Assets and represent and put forth the opinion
of Purchaser in any material decisions affecting the Assets to the reasonable
extent that Vendors interest in the Assets permits; and

(d)maintain property and third party liability insurance with respect to the
Assets until the Closing Time.



8.2Consent of Purchaser

        Notwithstanding section 8.1, Vendor shall not from the date hereof to
the Closing Time, without the written consent of Purchaser, which consent shall
not be unreasonably withheld by Purchaser and which, if provided, shall be
provided in a timely manner:

(a)make any commitment or propose, initiate or authorize any capital expenditure
with respect to the Assets of which Vendor's share is in excess of $25,000.00,
except in case of an emergency or in respect of amounts which Vendor may be
committed to expend or be deemed to authorize for expenditure without its
consent;

(b)surrender or abandon any of the Assets;

(c)materially amend or terminate any Title Document or any other agreement or
document to which the Assets are subject, enter into any new agreement or
commitment relating to the Assets or vote on any mail ballot or other similar
notice issued under the Title Documents without first providing notice thereof
to the Purchaser and obtaining the instructions from the Purchaser on any such
votes or elections which have a financial impact of over $25,000.00 for Vendor's
share thereof;

(d)sell, transfer or otherwise dispose of any of the Assets, except for:
(i) sales of production of Leased Substances reasonably made by Vendor in the
ordinary course of business under sales arrangements permitted herein; or
(ii) to the extent required to comply with any ROFRs; or

17

--------------------------------------------------------------------------------

(e)propose or initiate the exercise of any option arising as a result of the
ownership of the Assets (including bidding rights at Crown sales, rights under
area of mutual interest provisions and any ROFRs) or propose or initiate any
operations with respect to the Assets that have not been commenced or committed
to by Vendor as of the date of this Agreement, without the express consent of
the Purchaser, if that exercise or option would result in an obligation of
Purchaser after the date of this Agreement over $25,000.00 or a similar adverse
effect on the value of any of the Assets, except that Vendor may propose or
initiate any operations on the Lands for, and may propose or initiate, the
exercise of any right or option relative to, the preservation of any of the
Leases or Assets.

ARTICLE 9
RIGHTS OF FIRST REFUSAL

9.1Rights of First Refusal

(a)Within Five (5) Business Days of the execution and delivery of this
Agreement, Vendor shall advise Purchaser which of the Assets are subject to
preferential, pre-emptive or first purchase rights (the "ROFRs") that become
operative by virtue of this Agreement or the transaction to be effected by it.
Within Two (2) Business Days of receiving such advice, Purchaser shall advise
Vendor in writing of its bona fide allocations of value for Vendor's interest in
and to such Assets. Vendor shall comply with the applicable provisions of such
ROFRs and shall courier notices to the Third Parties (and Purchaser, if
applicable) holding such rights no later than Two (2) Business Days after it
receives the bona fide allocations of Purchaser, in a form that is acceptable to
Purchaser acting reasonably, using the bona fide allocations of Purchaser.
Vendor shall notify Purchaser in writing forthwith upon each Third Party
exercising or waiving such a right. If any such Third Party elects to exercise
such a right, the definition of Assets shall be deemed to be amended to exclude
those Assets in respect of which the right has been exercised, such Assets shall
not be conveyed to Purchaser and the Purchase Price, the tax allocations and the
Goods and Services Tax shall be reduced accordingly. If there are any Take or
Pay Obligations pertaining to such Assets, Purchaser shall not assume such Take
or Pay Obligations and the Take or Pay Amounts to be paid by Vendor to Purchaser
shall be reduced accordingly.

(b)Purchaser hereby confirms to Vendor that the values to be allocated by
Purchaser with respect to the applicable ROFRs being operative by virtue of this
Agreement, will be bona fide values allocated by Purchaser to each specific
interest after diligent review and analysis. To the extent that a Third Party
issues and forwards to Vendor or Purchaser an objection letter or a notice of
objection which pertains to such notice of ROFR forwarded by Purchaser,
Purchaser hereby agrees to be liable to Vendor for and in addition, hereby
indemnifies Vendor from and against, all loses, costs, claims, damages, expenses
and liabilities suffered, sustained, paid or incurred by Vendor which are
attributable to and arise out of the subject objection letter or notice of ROFR
forwarded to the Third Party and pertaining to issues and matters relating to
the values selected therefor by Purchaser. Such indemnity shall extend, without
limitation to solicitor and his client costs and expenses and Vendor will be
entitled to retain its own counsel in relation to any such dispute.

ARTICLE 10
PRE-CLOSING INFORMATION

10.1Production of Documents

        At all reasonable times from the date hereof until the Closing Time,
Vendor shall provide to the Purchaser and its agents the ability to inspect the
Assets at Purchaser's sole cost, risk and expense, insofar as Vendor can
reasonably provide such access to the Assets. Additionally, at all reasonable

18

--------------------------------------------------------------------------------


times from the date hereof until the Closing Time, Vendor shall make available
to Purchaser and Purchaser's agents and counsel at Vendor's offices in Calgary,
the following information pertaining to the Assets to which Vendor has
possession:

(a)all title opinions and reports;

(b)all of the Title Documents and any other agreements and documents to which
the Assets are subject;

(c)evidence with respect to the payment of all bonuses, rentals and royalties
due under the Title Documents; and

(d)lease and contract records.

        To the extent that any asset or assets are specifically identified by
Vendor or Purchaser after the date hereof as being expressly added to the Assets
being conveyed hereunder, which were not known by the Purchaser as being
included in the Assets hereunder, the Purchaser reserves unto itself the right
to review all information relative to such additional asset or assets (to be
provided by Vendor) including an environmental review and title review, and
Purchaser shall have the right to elect after such review (either before or
after Closing) to not include such asset or assets as part of the Assets
hereunder, at its sole discretion.

ARTICLE 11
TITLE DEFECTS

11.1Title Review

        From time to time, and in any event no later than the Closing Time,
Purchaser shall have the opportunity to review the title of Vendor in and to the
Assets and Vendor shall, to the extent that its interest permits, provide all
reasonable access to the Assets for Purchaser to do so.

11.2Assistance on Title Defects

        From time to time, Purchaser shall provide the Vendor with written
notice of any Title Defects the Purchaser has discovered during its title review
process. The Vendor will use reasonable best efforts to attempt to cure any such
Title Defects prior to March 15, 2002 and shall provide written notice to
Purchaser of any Title Defects that it was able to cure. The Purchaser may then
request further assistance from Vendor relative to such cured Title Defects, if
Purchaser is not satisfied that the Title Defect in question was properly cured,
whereupon the Vendor, shall make further reasonable efforts to cure such Title
Defect until March 22, 2002.

11.3Termination on Title Defects

        Prior to March 22, 2002, Purchaser may terminate this Agreement in its
entirety where the cumulative amount by which the value of any Title Defects is,
in Purchaser's opinion acting reasonably, 5% or more of the Purchase Price. In
order for this right of termination to be operative, Purchaser shall provide to
Vendor a written notice of Title Defects and such notice shall include the
nature of the Title Defect and a breakdown of the total cumulative value among
each of the Assets affected by each of the Title Defects. If Vendor agrees that
the value or values, as the case might be, allocated by Purchaser are
reasonable, the Parties shall be released of all obligations hereunder except
clause 12.15 and Vendor shall forthwith return the Deposit and accrued interest
to Purchaser.

11.4Value Disputes

        If Vendor disagrees in its reasonable opinion with the value or values
allocated by Purchaser to the Title Defects Vendor shall have the sole option to
terminate this Agreement by written notice to Purchaser, or to delay Closing and
refer the matter of valuation of the Title Defects to arbitration. If Vendor
elects to delay Closing and refer the matter of valuation to arbitration, the
Parties shall

19

--------------------------------------------------------------------------------


forthwith meet in good faith to discuss the issue. If after such a meeting the
issue has not been resolved or if a Party does not forthwith meet to discuss the
issue, the issue shall be resolved by a single arbitrator pursuant to the
provisions of the Arbitration Act (Alberta). The decision of the arbitrator
shall be final and shall not be subject to review. All costs of arbitration
shall be borne by the Parties equally. The arbitrator will be asked to render a
decision within thirty (30) days of being presented with its instructions as to
the arbitration. If the value determined by the arbitrator to the Title Defects
is less than 5% of the Purchase Price, the Parties shall forthwith close the
transactions contemplated by this Agreement without any adjustment to the
Purchase Price. If the value determined by the arbitrator is 5% or more of the
Purchase Price, the Parties shall be released of all obligations hereunder
except clause 12.15, and Vendor shall forthwith return the Deposit and accrued
interest to Purchaser.

ARTICLE 12
GENERAL

12.1Further Assurances

        Each Party will, from time to time and at all times after Closing,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.

12.2No Merger

        The covenants, representations, warranties and indemnities contained in
this Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of Vendor in
and to the Assets to Purchaser, subject to any and all time and other
limitations contained in this Agreement. There shall not be any merger of any
covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers and other documents notwithstanding any rule of law,
equity or statute to the contrary and such rules are hereby waived.

12.3Entire Agreement

        The provisions contained in any and all documents and agreements
collateral hereto shall at all times be read subject to the provisions of this
Agreement and, in the event of conflict, the provisions of this Agreement shall
prevail. No amendments shall be made to this Agreement unless in writing,
executed by the Parties. This Agreement supersedes all other agreements,
documents, writings and verbal understandings among the Parties relating to the
subject matter hereof, including the letter agreement dated January 25, 2002 and
expresses the entire agreement of the Parties with respect to the subject matter
hereof.

12.4Subrogation

        The assignment and conveyance to be effected by this Agreement is made
with full right of substitution and subrogation of Purchaser in and to all
covenants, representations, warranties and indemnities previously given or made
by others in respect of the Assets or any part or portion thereof.

12.5Governing Law

        This Agreement shall, in all respects, be subject to, interpreted,
construed and enforced in accordance with and under the laws of the Province of
Alberta and the laws of Canada applicable therein and shall, in every regard, be
treated as a contract made in the Province of Alberta. The Parties irrevocably
attorn and submit to the jurisdiction of the courts of the Province of Alberta
and courts of appeal therefrom in respect of all matters arising out of this
Agreement.

20

--------------------------------------------------------------------------------


12.6Enurement

        This Agreement may not be assigned by a Party without the prior written
consent of the other Party, which consent may be unreasonably and arbitrarily
withheld. This Agreement shall be binding upon and shall enure to the benefit of
the Parties and their respective administrators, trustees, receivers, successors
and permitted assigns.

12.7Time of Essence

        Time shall be of the essence in this Agreement.

12.8Notices

        The addresses for service and the fax numbers of the Parties shall be as
follows:

    Vendor—   Devon Canada
1600, 324 - 8th Avenue S.W.
Calgary, Alberta
T2P 2Z5
 
 
 
 
Attention:
Fax:
 
Land Department
213-7900
 
 
Purchaser—
 
Addison Energy Inc.
950, 633 - 6th Ave. S.W.
Calgary, Alberta
T2P 2Y5
 
 
 
 
Attention:
Fax:
 
Land Department
(403) 216-8315

All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:

(a)by personal service on a Party at the address of such Party set out above, in
which case the item so served shall be deemed to have been received by that
Party when personally served;

(b)by facsimile transmission to a Party to the fax number of such Party set out
above, in which case the item so transmitted shall be deemed to have been
received by that Party when transmitted; or

(c)except in the event of an actual or threatened postal strike or other labour
disruption that may affect mail service, by mailing first class registered post,
postage prepaid, to a Party at the address of such Party set out above, in which
case the item so mailed shall be deemed to have been received by that Party on
the third Business Day following the date of mailing.

A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Parties.

12.9Operatorship

        Purchaser acknowledges that Vendor is unable to assign to Purchaser
operatorship of the Assets, if any, operated by Vendor and in respect of which
Vendor does not have a 100% interest. Vendor shall, however, use reasonable best
efforts to assist Purchaser in its attempts to obtain operatorship.

12.10  Limit of Liability

        In no event shall the liability of Vendor to Purchaser in respect of
claims of Purchaser arising out of or in connection with this Agreement exceed,
in the aggregate, the Purchase Price, taking into

21

--------------------------------------------------------------------------------


account any and all increases or decreases to the Purchase Price that occur by
virtue of the terms of this Agreement.

12.11  Invalidity of Provisions

        In case any of the provisions of this Agreement should be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

12.12  Waiver

        No failure on the part of any Party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy preclude any other or further exercise
thereof or the exercise of any right or remedy in law or in equity or by statute
or otherwise conferred. No waiver of any provision of this Agreement, including
without limitation, this section, shall be effective otherwise than by an
instrument in writing dated subsequent to the date hereof, executed by a duly
authorized representative of the Party making such waiver.

12.13  Amendment

        This Agreement shall not be varied in its terms or amended by oral
agreement or by representations or otherwise other than by an instrument in
writing dated subsequent to the date hereof, executed by a duly authorized
representative of each Party.

12.14  Agreement not Severable

        This Agreement extends to the whole of the Assets and is not severable
without Purchaser's express written consent or as otherwise herein provided.

12.15  Confidentiality and Public Announcements

        Until Closing has occurred, each Party shall keep confidential all
information obtained from the other Party in connection with the Assets and
shall not release any information concerning this Agreement and the transactions
herein provided for, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. Nothing contained herein shall
prevent a Party at any time from furnishing information (i) to any governmental
agency or regulatory authority or to the public if required by applicable law,
provided that the Parties shall advise each other in advance of any public
statement which they propose to make, (ii) in connection with obtaining consents
or complying with preferential, pre-emptive or first purchase rights contained
in Title Documents and any other agreements and documents to which the Assets
are subject, or (iii) to procure the consent of Vendor's lenders.

12.16  Counterpart Execution

        This Agreement may be executed in counterpart, no one copy of which need
be executed by Vendor and Purchaser. A valid and binding contract shall arise if
and when counterpart execution pages are executed and delivered by Vendor and
Purchaser.

22

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF the Parties have executed this Agreement as of the
day and year first above written.

DEVON CANADA
by its Managing Partner
DEVON CANADA CORPORATION   ADDISON ENERGY INC.
Per:
/s/  MIKE COGUT      

--------------------------------------------------------------------------------


 
Per:
/s/  STEVE FAGAN      

--------------------------------------------------------------------------------


Per:
Mike Cogut

--------------------------------------------------------------------------------


 
Per:
Steve Fagan

--------------------------------------------------------------------------------


General Manager, Land

--------------------------------------------------------------------------------


 
Vice-President, Corporate Development

--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.28



AGREEMENT OF PURCHASE AND SALE
